UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 29, 2010 Mercer Insurance Group, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-25425 23-2934601 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10 North Highway 31, Pennington, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 737-0426 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On July 29, 2010, Mercer Insurance Group, Inc. (the “Company”) issued a press release (the “Press Release”) containing financial information regarding its financial condition and results of operations at, and for the six months and quarter ended, June 30, 2010.The Press Release is attached hereto as Exhibit 99.1. The information in this Item 2.02 and the Press Release is being furnished pursuant to Item 2.02 of this Form 8-K and shall not be deemed “filed” with the Securities and Exchange Commission for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 8.01Other Events. The Company also announced in the Press Release that it approved a cash dividend of $0.10 per share to be paid on September 27, 2010 to shareholders of record as of September 10, 2010. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release dated July 29, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERCER INSURANCE GROUP, INC. Dated: July 30, 2010 By: /s/ David Merclean David Merclean Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated July 29, 2010
